231 Ga. 670 (1974)
203 S.E.2d 859
KENDRICKS
v.
THE STATE.
28422.
Supreme Court of Georgia.
Submitted November 16, 1973.
Decided February 6, 1974.
Glenn Zell, for appellant.
Lewis R. Slaton, District Attorney, James H. Mobley, Jr., Morris H. Rosenberg, Carter Goode, Arthur K. Bolton, Attorney General, Courtney Wilder Stanton, Assistant Attorney General, G. Stephen Parker, Deputy Assistant Attorney General, for appellee.
INGRAM, Justice.
The appellant was convicted in Fulton Superior Court of the crime of armed robbery and of two related counts of misdemeanors. He appeals the overruling, by the trial court, of his motion for a new trial. The only error asserted in this appeal is that the evidence was insufficient to authorize the conviction for armed robbery.
Appellant's counsel argues that the evidence "did not negate every reasonable hypothesis" save that of the guilt of the accused and that an application of Code § 38-109 to this case requires the grant of a new trial on the armed robbery charge.
The evidence is sufficient to support the conviction. It is not necessary to recite all the evidence adduced at the trial to reach this conclusion. While there was circumstantial evidence tending to prove the guilt of the appellant, there was also direct evidence of his guilt. The victim of the crime positively identified the appellant as one of the two men who robbed him at gun point. The victim's testimony alone was sufficient to authorize a conviction by the jury. See Anderson v. State, 126 Ga. App. 196 (190 SE2d 458). The victim's testimony was contradicted only by the unsworn statement of appellant who relied upon an alibi defense. The jury was authorized to believe the victim's sworn *671 testimony in preference to the statement of the appellant. See Revill v. State, 210 Ga. 139 (3) (78 SE2d 12). "The weight and credit to be given to identification evidence are matters for the jury's determination." Curtis v. State, 224 Ga. 870 (4) (165 SE2d 150).
The circumstantial evidence in this case served to corroborate the direct evidence of the appellant's active participation in the armed robbery and supports the jury's verdict. See Stewart v. State, 128 Ga. App. 11 (195 SE2d 251).
Judgment affirmed. All the Justices concur.